Citation Nr: 1527317	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-48 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a disability manifested by chest pain. 

2. Entitlement to service connection for carpal tunnel syndrome (CTS) of the right upper extremity, to include as secondary to a service-connected right forearm scar.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) in November 2009.  

In April 2014 and December 2014, the Board remanded this case to the RO via the Agency of Original Jurisdiction (AOJ) for further development and it has now been returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for CTS of the right upper extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have a disability manifested by chest pain due to any incident of his active duty service. 


CONCLUSION OF LAW

The Veteran's disability manifested by chest pain was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in January 2008 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  With regard to the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records, service personnel records, and indicated private medical records have been obtained.  The June 2014 and March 2015 VA examinations, when considered together, are adequate for adjudication purposes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Rationales for the opinions were also provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

In April 2014, the Board remanded this case for a VA examination and opinion which would consider the Veteran's lay assertions regarding his in-service injury.  In December 2014, the Board remanded the case a second time to obtain an opinion that specifically addressed whether the Veteran had a disability manifested by chest pain and to clarify whether it was specifically the result of his in-service fall from a pole.  As discussed above, when read together, the June 2014 and March 2015 examination reports are adequate.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection Claim 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308.  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with costochondritis, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  He asserts that his disability was caused by a fall from a pole in service.  His STRs confirm that he fell from a pole in May 1962, satisfying the second element of a service connection claim.  Id.  The question in this case is whether there is a nexus between the Veteran's disability manifested by chest pain and his period of active service.

In June 2014, the Veteran underwent a VA examination.  He reported that in May 1962, he sustained chest trauma and was prescribed analgesics.  The examiner noted that in November 1962, the Veteran complained of sharp pain on the left side of his chest.  The examining physician suspected it was residuals of pneumonia.  A November 1962 x-ray report noted clearing pneumonia.  The Veteran reported that he had cardiac catheterizations in 1996 and 2000 that were reported as normal.  During his review of the record, the examiner noted that between 2005 and 2007, the Veteran had atypical chest pain and that a November 2007 CT scan revealed "minimal" fibrotic changes in his left lung.  The examiner stated that his left side chest pain was relieved with Tylenol.  A chest x-ray taken in June 2014 noted no radiographic evidence of acute cardiopulmonary abnormalities.  

The examiner concluded that the Veteran's disability was less likely than not related to service.  The examiner noted that the Veteran's November 1963 separation examination did not note sequelae of pneumonia or any chronic pulmonary disease.  The examiner further noted that a November 1968 VA examination showed that the Veteran was treated for and "cured" of pneumonia in 1963.  The cardiovascular examination was normal and a chest x-ray was negative.  The June 2014 examiner concluded that after the Veteran's pneumonia, subsequent chest x-rays were negative  and that his chest pain was not due to service and was more likely musculoskeletal in nature since it was relieved with analgesics, or due to gastrointestinal conditions because he was diagnosed with gastritis and reflux between 2005 and 2007.  

In March 2015, the Veteran underwent a VA heart examination.  He complained of recurrent chest pain, localized on the left side, that lasted for a few seconds at rest.  His last episode had been in January 2015.  The examiner concluded that the Veteran did not currently have or previously have a heart condition, including ischemic heart disease, congestive heart failure, arrhythmia, a heart valve condition, a myocardial infarction, an infectious cardiac condition, pericardial adhesions, cardiac hypertrophy, or dilatation.  A January 2015 EKG was normal.  A January 2015 chest x-ray noted that there was an opacity at the right costovertebral angle, unchanged and probably representing a prominent fat pad.  It was also noted that his lungs were hyperexpanded without definite consolidations.  He had small calcified granulomas on the right upper lobe of his lung.  A January 2015 myocardial perfusion imaging study noted that he had a "[l]ow probability for Adenosine induced reversible perfusion changes to suggest the presence of myocardial ischemia."  His ejection fraction was 70 percent.  He had tenderness to palpation on the left costochondral junctions.  

The examiner concluded that after a review of the record and examination of the Veteran, there was "...no evidence of any heart nor respiratory condition."  The examiner reiterated that the Veteran's chest pain was more likely musculoskeletal or chest wall syndrome because the pain was reproducible upon palpation of the costochondral joints.  Further, his pain was relieved by analgesics, and there was evidence of age-related degenerative changes on x-ray.  As a result, the examiner found that the Veteran's chest pain was specifically caused by costochondritis which was caused by age-related degenerative changes and therefore not due to service, including due to his fall from a pole.  The findings of the March 2015VA examiner are probative evidence against the Veteran's claim because the examiner specifically attributed the Veteran's chest pain to age-related costochondritis.  Although previous medical evidence of record suggested that the Veteran had a heart condition, the VA examiner specifically found that he did not and explained why.  

The Veteran's VA and private treatment records note the presence of episodic chest pain.  They also note multiple reviews of his systems where chest pain was denied.  He underwent two cardiac catheterizations which were negative.  An April 2008 chest x-ray noted hyperventilated lungs "as described in emphysema" and a right cardiophrenic angle density that was most likely a pericardial cyst or fat pad.  The impression was no acute cardiopulmonary abnormalities.  The Veteran's VA and private treatment records do not provide probative evidence in support of a nexus between his chest pain and service.

The Veteran has submitted lay evidence in support of his claim.  He opines that his in-service fall from a pole and pneumonia caused his current disability that is manifested by chest pain.  In February 2008, he stated that when he fell from a pole in service he sustained lacerations on his chest and subsequently had "chest inflammation" near his left nipple.  He stated that in November 1962, he had left-sided chest pain and was later diagnosed with pneumonia.  He stated that since that time, "...I have been suffering from that trauma, chest pain ... secondary to that accident and pneumonia."  At his November 2009 DRO hearing, he testified that he sustained a trauma to his chest that caused his current chest pain.  He argued that the problem was muscular in nature and not a heart problem because he underwent two cardiac catheterizations which were normal.  He stated that he thought it was due to pneumonia.  

The Veteran is competent to report observable symptoms such as chest pain.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the Veteran's chest pain falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's chest pain requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay assertions is low.  

The Board finds that the VA examinations and opinions are more probative than the Veteran's lay opinion.  Significantly, the March 2015 examiner provided a specific cause of the Veteran's chest pain: costochondritis caused by age-related degenerative changes.  The Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a disability manifested by chest pain.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for a disability manifested by chest pain is denied.  


REMAND

Remand is required in this cause for the following reasons.  

First, the Board notes that in the April 2014 remand directives, the examiner was asked to address whether the Veteran's right upper extremity CTS clearly and unmistakably pre-existed service and if so, whether it clearly and unmistakably was not aggravated by service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).  The examiner did not respond to this directive.  Second, the April 2014 remand directed the examiner to address whether the Veteran's right upper extremity CTS was caused by his in-service fall from a pole.  Third, the December 2014 remand directed the examiner to address whether the Veteran's right upper extremity CTS was caused by an in-service medical procedure conducted to remove a splinter from his arm as a result of falling from a pole.  The examiner did not provide opinions responsive to the remand instructions.  The Veteran is entitled to substantial compliance with the Board's remand directives.  Therefore, remand is required to obtain an adequate medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Lastly, the Veteran has asserted that his right upper extremity CTS was caused or aggravated by his service-connected right forearm scar.  On remand, the examiner should address the theory of secondary service connection.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the Veteran's claims file to the examiner who provided the March 2015 opinion regarding right upper extremity CTS so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must state whether it is medically undebatable that the Veteran's right upper extremity CTS preexisted his entry into active military service.

i. If it is found as medically undebatable that his right upper extremity CTS clearly preexisted service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

c. If the examiner concludes it is not medically undebatable that the Veteran's right upper extremity CTS existed prior to service, determine whether it is at least as likely as not (50 percent or greater probability) that the right upper extremity CTS was proximately due to or the result of his service-connected right forearm scar.

d. If the examiner concludes that the Veteran's right upper extremity CTS was not proximately due to or the result of his service-connected right forearm scar, determine whether it is at least as likely as not (50 percent or greater probability) that right upper extremity CTS was aggravated beyond its natural progression by his service-connected right forearm scar.  

e. If the examiner concludes that the Veteran's right upper extremity CTS was not caused or aggravated by his service-connected right forearm scar, determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right upper extremity CTS began during active service, or is related to an incident of service.  The examiner must address the following two in-service incidents:

      i. The Veteran fell from a pole.

ii. The Veteran underwent a procedure to remove a splinter from his right forearm.  

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


